Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment filed 6/30/2022 has been entered. Claims  1-20 remain pending in the application. Regarding the 35 U.S.C. 112(b) rejections, Applicant’s amendments overcome the 35 U.S.C. 112(b) rejection of claims 18-20. 
Regarding the 35 U.S.C. 102(a)(2) rejections, Applicant’s arguments, (see Response filed 6/30/2022 [page 12 paragraph 2]), with respect to the rejection(s) of claim(s) 1, 11, and 17 under 35 U.S.C. 102(a)(2) have been fully considered and are not persuasive. System model 402 comprises a plurality of ML models, (Sawlani [0064] lines 3-4). The ML stands for “machine learning” and machine learning algorithms operate by building an ML model 510 from example training data 506, (Sawlani [0077] lines 1, 6-7). Two common modes for ML are supervised ML and unsupervised ML, (Sawlani [0079] lines 1-2), and common tasks for unsupervised ML include autoencoders, (Sawlani [0081] line 4). Sawlani further teaches training of ML model 510, (Sawlani [0085] lines 1-4), to create the ML models that provide estimates at different levels of the semiconductor manufacturing process as illustrated with reference to FIG. 4, (Sawlani [0086] lines 1-3]). Thus, Sawlani teaches encoding, by the computing device (autoencoders encode, [0081] line 4), using multiple encoders for generating input representations (data representations, [0078] line 1) for each of the multiple artificial intelligence models (ML models 1-13 in system model 402, [0064] lines 3-4; which include autoencoders, [0081] line 4; in order to provide estimates at different levels in semiconductor manufacturing process, [0086] lines 1-3) each of the multiple encoders being associated with separate artificial intelligence model of the multiple artificial intelligence models (each of ML models 1-13 as seen FIG. 4 that is an autoencoder, [0081] line 4; is associated with a separate one of ML models 1-13, [see FIG. 4]).
Applicant’s arguments, (see Response filed 6/30/2022 [page 12 paragraph 3]), with respect to the rejection(s) of claim(s) 2 under 35 U.S.C. 102(a)(2) have been fully considered and are not persuasive. Sawlani further teaches decoding, by the computing device, the output representations (data representation, [0078] lines 1-2) using decoding constraints (by definition of autoencoders include an encoding layer that encodes and a decoding layer that decodes, [0081] line 4; and configuring hyperparameters such as the number of hidden nodes in each layer, the learning rate, the regularization parameters, types of nonlinear activation functions, for the autoencoder is putting a constraint on the decoding layer, [0089] line 1 – [0090] line 9).

Claim Interpretation
Claim 11 makes reference to a “computer program product comprising a computer readable storage medium”, (claim 11 [lines 2-3). The computer readable storage medium is interpreted as non-transitory as defined by the relevant sections of the specification: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (Specification, [0077] lines 12-16).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(see also MPEP 2152.07, Form Paragraph 7.12, Examiner node (3)(c) - This form paragraph should only be used if the reference is one of the following: … (c) a WIPO publication of an international application (PCT) or international design application that designates the United States where the WIPO publication has an effectively filed date earlier than the application).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/154747 (Sawlani).
With respect to claim 1, Sawlani teaches A method of using multiple artificial intelligence models for generating a high fidelity simulation, the method comprising (see generally FIG. 12, [0148]-[0162]; employs ML techniques including deep neural networks to generate a physics-constrained data-driven surrogate hybrid model that is predictive, high-fidelity and accurate, [0054] lines 6-9): generating, by a computing device (machine 1300, [0162] lines 1-2), multiple artificial intelligence models, each artificial intelligence model simulating an industry design process (at step 1202, obtain plurality of ML models, each predicting a performance metric for an operation of a semiconductor manufacturing tool, [0149]); encoding, by the computing device (machine 1300, [0162] lines 1-2), using multiple encoders (autoencoders encode, [0081] line 4) for generating input representations (data representations, [0078] line 1) for each of the multiple artificial intelligence models (certain embodiments include plurality of ML models, [0153] lines 1-4; such as ML models 1-13 in system model 402, [0064] lines 3-4; which include autoencoders, [0081] line 4; in order to provide estimates at different levels in semiconductor manufacturing process, [0086] lines 1-3) each of the multiple encoders being associated with separate artificial intelligence model of the multiple artificial intelligence models (each of ML models 1-13 as seen FIG. 4 that is an autoencoder, [0081] line 4; is associated with a separate one of ML models 1-13, [see FIG. 4]); fusing, by the computing device, the input representations of the multiple artificial intelligence models (utilizing a plurality of features defining inputs for the ML models, [0149] lines 3-4) to generate output representations (output representations may include one or more charged species density and fluxes, [0158] lines 4-5]) and a best-fit proposed industry design process (creating one from the plurality of machine-learning (ML) models, [0153] lines 1-2; specifically generating a reduced order model for a semiconductor manufacturing chamber using physics based simulations, [0096] lines 5-7; best design process is determined by comparing performance parameters, [0102]); utilizing, by the computing device, a physics constraint model to determine whether the best-fit proposed industry design process is feasible (at step 1206, estimate performance of the process definition used, [0151]; may include validating predictions by comparing results generated with simulations, [0104] lines 1-4); and displaying a representation of the best-fit proposed industry design process in response to determining that the best-fit proposed industry design process is feasible (at step 1208, present, on a display, results of the performance of the manufacturing of product, [0152] lines 2-3).


With respect to claim 2, Sawlani teaches all of the limitations of claim 1, as noted above. Sawlani further teaches decoding, by the computing device, the output representations (data representation, [0078] lines 1-2) using decoding constraints (autoencoders have an encoding layer that encodes and a decoding layer that decodes, [0081] line 4; and configuring hyperparameters such as the number of hidden nodes in each layer, the learning rate, the regularization parameters, types of nonlinear activation functions, for the autoencoder is putting a constraint on the decoding layer, [0089] line 1 – [0090] line 9); wherein the high fidelity simulation is selectively used for one of: a magnetic field ( fourth row in FIG. 9, electromagnetics), fluid dynamics (first row in FIG. 9, flow), or heat diffusion (second row in FIG. 9, thermal), and the fusing comprises aggregating information from different design scopes via concatenation (combining multiple features, referencing FIGS. 9 and 10, by concatenating vectors from multiple inputs into a single input vector, [0095]), gating, pooling, averaging, or tensor-based approximation.

With respect to claim 3, Sawlani teaches all of the limitations of claim 2, as noted above. Sawlani further teaches wherein the physics constraint model introduces constraints including non-artificial intelligence constraints or non-machine learning constraints (ROM also referred to as digital twin, [0096] line 6; digital twin learns and updates itself in near real-time from multiple sources, including physics-based simulations and experimental data, resulting in physics-constrained data driven surrogate model, [0053]-[0054]; results from simulation 604 and experiments 702 are used to validate at 612, 708, predictions 710 and may be used to fine-tune reduced order model 608, [0107] lines 1-3), and the constraints comprise encoding constraints, fusion constraints and decoding constraints (changing hyperparameters for the configuration during ML training 508, [0107] lines 1-3; hyperparameters include number of hidden nodes in each layer, [0090] lines 3-5; which would effectively be an output constraint on the encoding layer, an input and output constraint on the hidden layer that performs “fusion”, and an input constraint on the decoding layer, where the encoding and decoding layers sandwich the hidden layers; additionally regularization parameters would be a constraint on all layers, [0090] line 6).

With respect to claim 4, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches  wherein the encoding constraints comprise: a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output, which is a functional definition of neural network called an autoencoder, Sawlani [0081] line 4), a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of physical quantities of inputs (values for features 502, [0082] line 1).

With respect to claim 5, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches  wherein the encoding constraints comprise: a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Sawlani [0081] line 4), a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of a physical relationship  (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of inputs (values for the features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4).

With respect to claim 6, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches wherein the fusion constraints comprise restricted fusion processes (as defined by Specification [0068] lines 7-10, as providing how inputs are processed; which is a functional definition of configuring hyperparameters, [0107] lines 1-3; hyperparameters defined as including the number of hidden layers in a neural network, the number of hidden nodes in each layer, the learning rate, the regularization parameters, types of nonlinear activation functions, [0090] lines 3-7) that satisfy a physical relationship or interaction among different inputs (training an ML algorithm to find correlations among identified features, [0087] lines 1-4; training parameters include hyperparameters, [0089] lines 4-5).

With respect to claim 7, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches wherein the fusion constraints comprise a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Sawlani [0081] line 4), classification objective  (supervised ML aimed at classifying items, [0080] lines 1-4) or regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of physical relationships among a sub- group of inputs (one advantage of combining models is to find correlations between multiple models and combine separate datasets to build system model 402 that can be used for design and process optimization of features of interest, [0073] lines 1-5; note the system hybrid model includes sub-models that interact with each other, and each model uses respective features and training data to predict respective behaviors, [0057]-[0058]).

With respect to claim 8, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches wherein the decoding constraints comprise a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4)  or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of physical quantities of output (labels of features 502, [0082] lines 2-3).

With respect to claim 9, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches wherein the decoding constraints comprise a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Sawlani [0081] line 4), a classification objective  (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of a physical relationship (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of output (labels of features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4).

With respect to claim 10, Sawlani teaches all of the limitations of claim 9, as noted above. Sawlani further teaches wherein the physical relationship is a hypothesis  (finding correlations among identified features to affect an outcome is a prediction/hypothesis, [0082] lines 1-2; for example, a specific hypothesis is predicting interactions between pedestal and showerhead, [0036] line 2; to predict uniformity on the substrate, [0036] line 1).

With respect to claim 11, Sawlani teaches A computer program product (machine-readable storage medium, [0010] line 1; which is the manufacture version of the method described in FIG. 12, [0148]-[0161]) for using multiple artificial intelligence models for generating a high fidelity simulation (one or more ML models are utilized to estimate performance of a process definition used in a semiconductor manufacturing tool, [0010] lines 8-10; utilized refers to employing ML techniques including deep neural networks to generate a physics-constrained data-driven surrogate hybrid model that is predictive, high-fidelity and accurate, [0054] lines 6-9), the computer program product comprising a computer readable storage medium (non-transitory storage medium, [0010] line 2) having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (instructions when executed by a machine, [0010] lines 2-3; machine includes processor 1302, [0164] lines 1-2): generate, by the processor, multiple artificial intelligence models, each artificial intelligence model simulating an industry design process (at step 1202, obtain plurality of ML models, each predicting a performance metric for an operation of a semiconductor manufacturing tool, [0149]); encode, by the processor (1302, [0164] line 2), using multiple encoders (autoencoders encode, [0081] line 4) for generating input representations (data representations, [0078] line 1) for each of the multiple artificial intelligence models (certain embodiments include plurality of ML models, [0153] lines 1-4; such as ML models 1-13 in system model 402, [0064] lines 3-4; which include autoencoders, [0081] line 4; in order to provide estimates at different levels in semiconductor manufacturing process, [0086] lines 1-3), each of the multiple encoders being associated with separate artificial intelligence model of the multiple artificial intelligence models (each of ML models 1-13 as seen FIG. 4 that is an autoencoder, [0081] line 4; is associated with a separate one of ML models 1-13, [see FIG. 4]); fuse, by the processor (1302, [0164] line 2), the input representations of the multiple artificial intelligence models (utilizing a plurality of features defining inputs for the ML models, [0149] lines 3-4) to generate output representations (output representations may include one or more charged species density and fluxes, [0158] lines 4-5]) and a best-fit proposed industry design process (creating one from the plurality of machine-learning (ML) models, [0153] lines 1-2; specifically generating a reduced order model for a semiconductor manufacturing chamber using physics based simulations, [0096] lines 5-7; best design process, i.e. showerhead, is determined by comparing performance parameters, [0102]); utilize, by the processor, a physics constraint model to determine whether the best-fit proposed industry design process is feasible (at step 1206, estimate performance of the process definition used, [0151]; may include validating predictions by comparing results generated with simulations, [0104] lines 1-4); and display, by the processor, a representation of the best-fit proposed industry design process in response to determining that the best-fit proposed industry design process is feasible (at step 1208, present, on a display, results of the performance of the manufacturing of product, [0152] lines 2-3).
With respect to claim 12, Sawlani teaches all of the limitations of claim 11, as noted above. Sawlani further teaches wherein: the program instructions (1324, [0165] line 2-3) executable by the processor further cause the processor to (1302, [0164] line 2): decode, by the processor (1302, [0164] line 2), the output representations (data representation, [0078] lines 1-2) using decoding constraints (autoencoders have an encoding layer that encodes and a decoding layer that decodes, [0081] line 4; and configuring hyperparameters such as the number of hidden nodes in each layer, the learning rate, the regularization parameters, types of nonlinear activation functions, for the autoencoder is putting a constraint on the decoding layer, [0089] line 1 – [0090] line 9); the high fidelity simulation is selectively used for one of: a magnetic field (fourth row in FIG. 9, electromagnetics, fourth column – B field), fluid dynamics (first row in FIG. 9, flow), or heat diffusion (second row in FIG. 9, thermal); the fuse of the multiple artificial intelligence models comprises aggregating information from different design scopes via concatenation (combining multiple features, referencing FIGS. 9 and 10, by concatenating vectors from multiple inputs into a single input vector, [0095]), gating, pooling, averaging, or tensor-based approximation; the physics constraint model introduces constraints including non-artificial intelligence constraints or non-machine learning constraints (ROM also referred to as digital twin, [0096] line 6; digital twin learns and updates itself in near real-time from multiple sources, including physics-based simulations and experimental data, resulting in physics-constrained data driven surrogate model, [0053]-[0054]; results from simulation 604 and experiments 702 are used to validate at 612, 708, predictions 710 and may be used to fine-tune reduced order model 608, [0107] lines 1-3); and the constraints comprise encoding constraints, fusion constraints and decoding constraints (changing hyperparameters for the configuration during ML training 508, [0107] lines 1-3; hyperparameters include number of hidden nodes in each layer, [0090] lines 3-5; which would effectively be an output constraint on the encoding layer, an input and output constraint on the hidden layer that performs “fusion”, and an input constraint on the decoding layer, where the encoding and decoding layers sandwich the hidden layers; additionally regularization parameters would be a constraint on all layers, [0090] line 6).

With respect to claim 13, Sawlani teaches all of the limitations of claim 12, as noted above. Sawlani further teaches  wherein the encoding constraints comprise a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Sawlani [0081] line 4), a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective(regression algorithm aimed at quantifying some items, [0080] lines 4-6): of physical quantities of inputs (values for the features 502, [0082] line 1), or a physical relationship (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of inputs (values for the features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4).

With respect to claim 14, Sawlani teaches all of the limitations of claim 12, as noted above. Sawlani further teaches wherein the fusion constraints comprise restricted fusion processes (as defined by Specification [0068] lines 7-10, as providing how inputs are processed; which is a functional definition of configuring hyperparameters, [0107] lines 1-3; hyperparameters defined as including the number of hidden layers in a neural network, the number of hidden nodes in each layer, the learning rate, the regularization parameters, types of nonlinear activation functions, [0090] lines 3-7) that satisfy a physical relationship or interaction among different inputs (training an ML algorithm to find correlations among identified features, [0087] lines 1-4; training parameters include hyperparameters, [0089] lines 4-5), or a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Sawlani [0081] line 4), classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of physical relationships among a sub-group of inputs (one advantage of combining models is to find correlations between multiple models and combine separate datasets to build system model 402 that can be used for design and process optimization of features of interest, [0073] lines 1-5; note the system hybrid model includes sub-models that interact with each other, and each model uses respective features and training data to predict respective behaviors, [0057]-[0058]).

With respect to claim 15, Sawlani teaches all of the limitations of claim 12, as noted above. Sawlani further teaches wherein the decoding constraints comprise a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective of (regression algorithm aimed at quantifying some items, [0080] lines 4-6): physical quantities of output (labels of features 502, [0082] line 1), or a physical relationship (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of output (labels of features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4).

With respect to claim 16, Sawlani teaches all of the limitations of claim 12, as noted above. Sawlani further teaches wherein the physical relationship is a hypothesis  (finding correlations among identified features to affect an outcome is a prediction/hypothesis, [0082] lines 1-2; for example, a specific hypothesis is predicting interactions between pedestal and showerhead, [0036] line 2; to predict uniformity on the substrate, [0036] line 1).

With respect to claim 17, Sawlani teaches An apparatus comprising (FIG. 13, [0162] lines 1-3): a memory (main memory 1304, [0164] line 4) configured to store instructions (instructions 1324 in main memory, [0166] lines 2,5); and a processor (processor 1302, [0164] line 2) configured to execute the instructions to (instructions 1324 in processor, [0166] lines 2,6): generate multiple artificial intelligence models, each artificial intelligence model simulating an industry design process (at step 1202, obtain plurality of ML models, each predicting a performance metric for an operation of a semiconductor manufacturing tool, [0149]); encode using multiple encoders (autoencoders encode, [0081] line 4) for generating input representations (data representations, [0078] line 1) for each of the multiple artificial intelligence models (certain embodiments include plurality of ML models, [0153] lines 1-4; such as ML models 1-13 in system model 402, [0064] lines 3-4; which include autoencoders, [0081] line 4; in order to provide estimates at different levels in semiconductor manufacturing process, [0086] lines 1-3), each of the multiple encoders being associated with separate artificial intelligence model of the multiple artificial intelligence models (each of ML models 1-13 as seen FIG. 4 that is an autoencoder, [0081] line 4; is associated with a separate one of ML models 1-13, [see FIG. 4]); fuse, by the processor (1302, [0164] line 2), the input representations of the multiple artificial intelligence models (utilizing a plurality of features defining inputs for the ML models, [0149] lines 3-4) to generate output representations (output representations may include one or more charged species density and fluxes, [0158] lines 4-5]) and a best-fit proposed industry design process (creating one from the plurality of machine-learning (ML) models, [0153] lines 1-2; specifically generating a reduced order model for a semiconductor manufacturing chamber using physics based simulations, [0096] lines 5-7; best design process, i.e. showerhead, is determined by comparing performance parameters, [0102]); utilize a physics constraint model to determine whether the best-fit proposed industry design process is feasible (at step 1206, estimate performance of the process definition used, [0151]; may include validating predictions by comparing results generated with simulations, [0104] lines 1-4); display a representation of the best-fit proposed industry design process in response to determining that the best-fit proposed industry design process is feasible (at step 1208, present, on a display, results of the performance of the manufacturing of product, [0152] lines 2-3); and generate a high fidelity simulation using the multiple artificial intelligence models (certain embodiments include plurality of ML models, [0153] lines 1-4; such as system hybrid that includes sub-models as in FIG. 4A, [0057] lines 1-3; which is a physics constrained data-driven surrogate that is predictive, high fidelity, and accurate, [0054] lines 7-9]; which is used to simulate/predict system behavior 408, [0071] line 6).

With respect to claim 18, Sawlani teaches all of the limitations of claim 17, as noted above. Sawlani further teaches wherein: the processor (1302, [0164] line 2) is further configured to execute instructions to (1324, [0165] lines 1-2): decode, by the processor (1302, [0164] line 2), the output representations (data representation, [0078] lines 1-2) using decoding constraints (autoencoders have an encoding layer that encodes and a decoding layer that decodes, [0081] line 4; and configuring hyperparameters such as the number of hidden nodes in each layer, the learning rate, the regularization parameters, types of nonlinear activation functions, for the autoencoder is putting a constraint on the decoding layer, [0089] line 1 – [0090] line 9);  the high fidelity simulation is selectively used for one of: a magnetic field (fourth row in FIG. 9, electromagnetics, fourth column – B field), fluid dynamics (first row in FIG. 9, flow), or heat diffusion (second row in FIG. 9, thermal); the fuse of the multiple artificial intelligence models comprises aggregating information from different design scopes via concatenation (combining multiple features, referencing FIGS. 9 and 10, by concatenating vectors from multiple inputs into a single input vector, [0095]), gating, pooling, averaging, or tensor-based approximation; the physics constraint model introduces constraints including non-artificial intelligence constraints or non-machine learning constraints (ROM also referred to as digital twin, [0096] line 6; digital twin learns and updates itself in near real-time from multiple sources, including physics-based simulations and experimental data, resulting in physics-constrained data driven surrogate model, [0053]-[0054]; results from simulation 604 and experiments 702 are used to validate at 612, 708, predictions 710 and may be used to fine-tune reduced order model 608, [0107] lines 1-3); and the constraints comprise encoding constraints, fusion constraints and decoding constraints (changing hyperparameters for the configuration during ML training 508, [0107] lines 1-3; hyperparameters include number of hidden nodes in each layer, [0090] lines 3-5; which would effectively be an output constraint on the encoding layer, an input and output constraint on the hidden layer that performs “fusion”, and an input constraint on the decoding layer, where the encoding and decoding layers sandwich the hidden layers; additionally regularization parameters would be a constraint on all layers, [0090] line 6).

With respect to claim 19, Sawlani teaches all of the limitations of claim 18, as noted above. Sawlani further teaches wherein: the encoding constraints comprise: a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Sawlani [0081] line 4), a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6): of physical quantities of inputs (values for the features 502, [0082] line 1), or a physical relationship (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of inputs (values for the features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4); and the fusion constraints comprise: restricted fusion processes (as defined by Specification [0068] lines 7-10, as providing how inputs are processed; which is a functional definition of configuring hyperparameters, [0107] lines 1-3; hyperparameters defined as including the number of hidden layers in a neural network, the number of hidden nodes in each layer, the learning rate, the regularization parameters, types of nonlinear activation functions, [0090] lines 3-7) that satisfy a physical relationship or interaction among different inputs (training an ML algorithm to find correlations among identified features, [0087] lines 1-4; training parameters include hyperparameters, [0089] lines 4-5), or a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Sawlani [0081] line 4), classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of physical relationships among a sub-group of input (one advantage of combining models is to find correlations between multiple models and combine separate datasets to build system model 402 that can be used for design and process optimization of features of interest, [0073] lines 1-5; note the system hybrid model includes sub-models that interact with each other, and each model uses respective features and training data to predict respective behaviors, [0057]-[0058]).

	With respect to claim 20, Sawlani teaches all of the limitations of claim 18, as noted above. Sawlani further teaches wherein: the decoding constraints comprise a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of: physical quantities of output (labels of features 502, [0082] line 1), or a physical relationship (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of output (labels of features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4); and the physical relationship is a hypothesis (finding correlations among identified features to affect an outcome is a prediction/hypothesis, [0082] lines 1-2; for example, a specific hypothesis is predicting interactions between pedestal and showerhead, [0036] line 2; to predict uniformity on the substrate, [0036] line 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Physics-constrained deep learning for high-dimensional surrogate modeling and uncertainty quantification without labeled data” (Zhu) – Zhu provides a detailed explanation of a loss function that includes a penalty term for a physics constraint, see eq. (8), [page 60].
“Deep Learning” (Goodfellow) – Chapter 14 gives a brief introduction to autoencoders, with FIG. 14.1 showing encoder function f() and decoder function g(), [pages 499-500].
US 20210201160 A1 (Madasu) – physics-based deep neural network trained with a regularization term, [0021]; see also equation (2), [0022].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148

/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148